DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities: the claim status indicator is missing “Withdrawn”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (EP 1750129) in view of Takahashi (US 2005/0227274).
Regarding claim 1, Harper et al. teach an apparatus comprising: 
a support member (e.g., rotor ¶ 0011+) configured to support a cartridge (e.g., reaction chambers/centrifuge tubes ¶ 0046-0048) capable of measuring a test substance contained in a specimen by chemiluminescence measurement (¶ 0009, 0016-0023+); 
a motor (e.g., spin motor Figs. 17-19) configured to rotate the support member so as to rotate the cartridge (¶ 0073, 0108+); 
a light receiver (e.g., photomultiplier tubes/PMT) capable of receiving light (¶ 0109-0110+) generated by chemiluminescence in the cartridge that is supported by the support member rotated by the motor (see ¶ 0110 & Claim 1 for example), and 
a light-shielding housing (see i.e., external body, light seal & hinged cover in Figs. 17-19) configured to surround the cartridge supported by the support member and a light receiving surface of the light receiver (see Figs. 17-19), wherein 
the light-shielding housing forms an internal space having such darkness as to stably detect chemiluminescence (¶ 0015-0022, 0043-0044+), and the motor is disposed outside the internal space of the light-shielding housing (see Fig. 19 for example).  

Regarding claim 1, Harper et al. do not explicitly teach the apparatus comprising:
an outer casing; 
the support member disposed within the outer casing; 
wherein the light-shielding housing is mounted within the outer casing, and 
wherein the motor is disposed within the outer casing.  

Takahashi teaches a chemiluminescence measurement apparatus comprising: 
an outer casing (see annotated Fig. 2B); 
a support member (e.g., holder disk 12) configured to support a cartridge (e.g., centrifugal module 13) for measuring a test substance contained in a specimen by chemiluminescence measurement (¶ 0084), the support member (12) disposed within the outer casing (see Fig. 2B for example); 
a motor (11) configured to rotate the support member so as to rotate the cartridge (¶ 0056) such that a process required for the chemiluminescence measurement proceeds in the cartridge (¶ 0084); 
a light receiver (e.g., optical detection light irradiating and receiving portion 17, optical detection unit 18; see also spectroscope 30, CCD line sensor 31) configured to receive light generated by chemiluminescence in the cartridge that is supported by the support member rotated by the motor (¶ 56, 0062-0064); and 
a light-shielding housing (see annotated Fig. 2B) configured to surround the cartridge supported by the support member and a light receiving surface of the light receiver (see annotated Fig. 2B; see also Fig. 4), wherein 
the light-shielding housing forms a space (see annotated Fig. 2B; see also Fig. 4 & ¶ 0056) capable of providing such darkness (once the outer casing in Fig. 2B is closed, a dark space would form) as to stably detect chemiluminescence (¶ 0015, 0084), 
wherein the light-shielding housing is mounted within the outer casing (see annotated Fig. 2B), and 
wherein the motor (11) is disposed within the outer casing and outside the space of the light-shielding housing (see Fig. 2B).  


    PNG
    media_image1.png
    859
    1115
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the device of Harper et al., with an outer casing, as taught by Takahashi, to make the device for analyzing a biological sample comprises a rotatable disk capable of controlling the rotation thereof, a portion for light detection disposed on the rotatable disk, a reagent holding. portion for holding a sample disposed on the rotatable disk, a channel capable of shifting the sample disposed on the rotatable disk to the portion for light detection via centrifugal force, an optical measuring unit for detecting a light emitted by the portion for light detection, and a display apparatus for displaying the state of the sample in the portion for light detection on the basis of a signal from the optical measuring unit (Takahashi ¶ 0020).


Similarly, Takahashi inherently teaches the light-shielding housing forms a space (see annotated Fig. 2B; see also Fig. 4 & ¶ 0056) capable of providing such darkness (once the outer casing in Fig. 2B is closed, a dark space would form) as to stably detect chemiluminescence (¶ 0015, 0084). In the event that the light-shielding portion forms a space having such darkness as to stably detect chemiluminescence is not shown with sufficient specificity, then it would have been obvious to one having ordinary skill in the art to provide a light sealed darkness space for a photon detector (e.g., photomultiplier tubes/PMT) to be able to detect chemiluminescence (¶ 0015, 0084) without light interference.

Regarding claim 1, Harper et al. meet all the structural limitations recited by the instant invention.  Applicants’ preamble recites “chemiluminescence measurement apparatus”.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Regarding claims 2-8, 10-12 & 23, modified Harper et al. teach the apparatus:
2.	further comprising a pressing portion configured to press a seal (i.e., lid/cap of the reaction chambers/centrifuge tubes) of a liquid storage portion of the cartridge (reaction chambers/centrifuge tubes), and wherein the support member (rotor) is positioned so as to oppose the pressing portion across the cartridge (see Figs. 17-19);  
3.	comprising: a drive shaft of the motor (see i.e., internal shaft of the spin motor in Figs. 18-19); and a rotation shaft (see i.e., external shaft connected to the internal shaft of the spin motor in Figs. 18-19) fixed to the support member (see Figs. 17-19), wherein the motor operates to rotate the rotation shaft (¶ 0108-0109), the light-shielding housing has a hole through which the drive shaft of the motor is joined to the rotation shaft (see Figs. 17-19), and the motor is mounted to an outer side surface of the light-shielding housing so as to close the hole (see Figs. 17-19); 
4.	wherein the support member is provided so as to extend from a rotation shaft side to a position opposing a pressing portion (see Figs. 17-19);   
5.	further comprising the cartridge (e.g., reaction chambers/centrifuge tubes ¶ 0046-0048), wherein: the cartridge comprises a chamber in which liquid is stored (¶ 0046-0048), and a channel through which the liquid in the chamber is 
6.	wherein the chamber comprises planar wall surfaces that are connected to the protrusions, respectively, and that are disposed on both sides which sandwich the connecting position (see Figs. 18-19 for example);
7.	further comprising the cartridge, wherein the cartridge comprises: a chamber comprising a projection that projects toward the rotation shaft (see the shape of the reaction chambers/centrifuge tubes in Figs. 18-19 for example), and a channel that is connected to the projection (see i.e., a channel connecting from the sample inlet to the reaction chambers/centrifuge tubes in Figs. 18-19);
8.	wherein the motor operates so as to change a rotation speed of the support member (¶ 0073);
10.	wherein the light receiver is capable of performing photon counting (¶ 0109-0110+); 
11.	wherein the light receiver is a photomultiplier (¶ 0109-0110+); 
12.	further comprising a light receiving unit (i.e., a structural unit of the photomultiplier tubes/PMT) that comprises the light receiver disposed inside the space formed by the light-shielding portion (see Figs. 17-19);  
23. The chemiluminescence measurement apparatus of claim 1, wherein the light-shielding housing is capable of remaining stationary relative to the outer casing (once the outer casing of modified Harper et al. is closed, this feature would be taught), and wherein the motor is configured to rotate the support member so as to rotate the cartridge such that the cartridge rotates relative to the light-shielding housing (see Harper et al. Fig. 17 for example).

Regarding claim 9, Harper et al. teach a light-shielding member (e.g., light seal) disposed, between the outer side surface and a surface, of the motor, which opposes the outer side surface, so as to surround the hole, and wherein the motor is mounted to the outer side surface of the light-shielding portion so as to press the surface of the motor against the light-shielding elastic member (see Figs. 17-19).  However, Harper et al. do not explicitly teach the light-shielding member is elastic.  Elastic materials are well-known in the analytical art, because they are stretchable (elasticity) and readily available.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the light-shielding member of Harper et al. with an elastic material for its elasticity & availability.  Additionally, the selection of a known material based upon its suitability of intended use would have been within the skill of the art, In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) & see MPEP 2144.07.  It would have been within the skill of the art to modify Harper et al. and select a well-known material, such as an elastic material, to construct the light-shielding member to seal the light as based upon the selection of a material for its suitability of intended use.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (EP 1750129) in view of Takahashi (US 2005/0227274), and further in view of Williams et al. (US 2012/0171759).
Regarding claims 13-16, Harper et al. teach the apparatus, wherein: the cartridge comprises: a chamber (see Fig. 20 for example), and a light receiving unit that comprises the light receiver is disposed in a space between the motor and the corner of the apparatus body in the planar view (see Figs. 17-19).  However, Harper et al. do not explicitly teach the apparatus further comprising a magnet capable of transferring test substance and magnetic particles from a chamber of the cartridge through a channel of the cartridge. 
Williams et al. teach an apparatus comprising: 
a support member (970) configured to support a cartridge (972, ¶ 0125); 
a motor (¶ 0227); 
a light receiver (e.g., detector 999 ¶ 0122, 0370) capable of receiving light (¶ 0253), wherein 
the cartridge supported by the support member and a light receiving surface of the light receiver are disposed inside an enclosed space surrounded by a light-shielding portion (see Fig. 3A for example);
wherein: the cartridge comprises: a chamber and a channel (see Fig. 12A for example), and the apparatus further comprises a magnet (1404, ¶ 0231); and 
comprising: a movement mechanism (e.g., magnetic separator 1400) configured to move the magnet relative to the cartridge (¶ 0231), wherein the movement mechanism and the magnet are both disposed inside the dark space (see Fig. 3A).
.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper et al. (EP 1750129) in view of Takahashi (US 2005/0227274), and further in view of Clinton et al. (US 2011/0220777).
Regarding claim 17, modified Harper et al. teach the chemiluminescence measurement apparatus of claim 1, comprising a ventilator (i.e., outlet) capable of dissipating heat generated from the motor to outside of the apparatus.  However, modified Harper et al. do not explicitly teach a ventilator comprising a fan.
Clinton et al. teach a detection module comprising: 
an outer casing (i.e., outer body of 100); 
a support member (121, 122) configured to support a cartridge (e.g., multi-well plate) for measuring a test substance contained in a specimen by chemiluminescence measurement (¶ 0043-0044), the support member disposed within the outer casing (see Fig. 1a for example); 
a motor (¶ 0020, 0023) configured to align the support member so as to align the cartridge such that a process required for the chemiluminescence measurement proceeds in the cartridge (¶ 0020, 0023, 0043-0044); 
a light receiver (e.g., detection module 130, imaging system 350) configured to receive light generated by chemiluminescence in the cartridge that is supported by the support member aligned by the motor (¶ 0020-0044+); and 
a light-shielding housing (e.g., light-tight enclosure 120, detection module housing 310) configured to surround the cartridge supported by the support member and a light receiving surface of the light receiver (see ¶ 0017-0021 & Figs. 1 & 3 for example), wherein 
the light-shielding housing forms an internal space having such darkness as to stably detect chemiluminescence (see i.e., “FIG. l(a) shows a view of one embodiment of an assay system of the invention surrounded by system housing 100. FIG. l(a) shows the relative position of the light-tight enclosure 120,” ¶ 0017; “Sliding light-tight door 140 provides a light-tight seal to plate introduction apertures (not shown) in the top of light-tight enclosure 120 located under plate stackers 121 and 122.” ¶ 0018; “Diaphragm 354 sealed to lens 353 and an aperture in the top of the light-tight enclosure, allows imaging system 350 to image light from the light-tight enclosure while maintaining the enclosure in a light-tight environment protected from environmental light.” ¶ 0021 & ¶ 0043-0044), 
wherein the motor is disposed within the outer casing (see Fig. 1a & 2), and
comprising a ventilator comprising a fan configured to dissipate heat generated from the motor to outside of the apparatus (¶ 0052 & Fig. 1a).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Harper et al. with a ventilation mechanism including a fan, as taught by Clinton et al. to control temperature within the detection module, apparatus and assay system (Clinton et al. ¶ 0052).


18.	wherein the light-shielding housing further comprises: a first housing (i.e., upper part of the light-shielding housing) formed in the light shielding housing and configured to house a member disposed in the internal space formed by the light shielding housing, wherein the first housing projects toward a motor side of the light-shielding portion, and wherein the motor is disposed lateral to the first housing so as to form a space between the motor and the first housing (see Figs. 17-19); and
19.	wherein the light-shielding portion further comprises a second housing (i.e., lower part of the light-shielding housing) formed in the light-shielding housing so as to form a space between the first housing and the second housing, wherein the motor is disposed between the first housing and the second housing, and the ventilator is disposed so as to oppose the space between the first housing and the second housing (see Figs. 17-19).  

Claims 1, 8, 10-14 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson et al. (US 2015/0233916) in view of Takahashi (US 2005/0227274).
Regarding claim 1, Melanson et al. teach an apparatus comprising: 
a support member (e.g., upper portion 104a) configured to support a cartridge (e.g., disc 103, ¶ 0072); 
a motor (105) configured to rotate the support member (¶ 0072); and 
a light receiver (e.g., detector 120/light detector 112) configured to receive light generated by chemiluminescence in the cartridge that is supported by the support member rotated by the motor (¶ 0073-0077); and 
a light-shielding housing (i.e., “Enclosure 101 is comprised of a front wall 101 a, rear wall 101 b, bottom wall 101 c, right wall 101 d, left wall 101 e, and top wall 101 f, which define the interior 101g of reader 100.” ¶ 0070) configured to surround the cartridge supported by the support member and a light receiving surface of the light receiver (see Fig. 1C for example), wherein 
the light-shielding housing forms an internal space having such darkness as to stably detect chemiluminescence (see i.e., enclosed space in Fig. 1C & ¶ 0071-0077).  

Regarding claim 1, Melanson et al. do not explicitly teach the apparatus comprising:
an outer casing; 
the support member disposed within the outer casing; 
wherein the light-shielding housing is mounted within the outer casing, and 
wherein the motor is disposed within the outer casing and outside the internal space of the light-shielding housing.  
See Takahashi supra.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the device of Melanson et al., with an outer casing, as taught by Takahashi, to make the device for analyzing a biological sample comprises a rotatable disk capable of controlling the rotation thereof, a portion for light detection disposed on the rotatable 

However, Melanson et al. do not explicitly teach the motor is disposed outside the internal space of the light-shielding housing.  Takahashi teaches the motor is disposed outside the space of the light-shielding housing.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Melanson et al. to place the motor outside the space, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.  It would appear placing the motor to an outer side would benefit from reducing heat or vibration interference with the sample and/or sensor. 
Regarding claim 1, Melanson et al. meet all the structural limitations recited by the instant invention.  Applicants’ preamble recites “chemiluminescence measurement apparatus”.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

8.	wherein the motor operates so as to change a rotation speed of the support member (¶ 0088);
10.	wherein the light receiver is capable of performing photon counting (e.g., photomultiplier tube ¶ 0075);
11.	wherein the light receiver is a photomultiplier (¶ 0075);
12.	further comprising a light receiving unit that comprises the light receiver (¶ 0073-0075) disposed inside the space formed by the light-shielding portion (see Fig. 1C);  
13.	further comprising a magnet capable of transferring a complex of the test substance and magnetic particles (¶ 0134);
14.	wherein the magnet is disposed inside the internal space formed by the light-shielding housing (¶ 0134);  
23. The chemiluminescence measurement apparatus of claim 1, wherein the light-shielding housing is capable of remaining stationary relative to the outer casing (once the outer casing of modified Melanson et al. is closed, this feature would be taught), and wherein the motor is configured to rotate the support member so as to rotate the cartridge such that the cartridge rotates relative to the light-shielding housing (see Melanson et al. Fig. 1C for example).

Claims 3-7 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson et al. (US 2015/0233916) in view of Takahashi (US 2005/0227274), and further in view of Harper et al. (EP 1750129).

However, Melanson et al. do not explicitly teach a rotation shaft fixed to the support member, wherein the motor operates to rotate the rotation shaft, the light-shielding portion has a hole through which the drive shaft of the motor is joined to the rotation shaft, and the motor is mounted to an outer side surface of the light-shielding portion so as to close the hole; the chemiluminescence measurement apparatus further comprising a light-shielding elastic member disposed, between the outer side surface and a surface, of the motor, which opposes the outer side surface, so as to surround the hole, and wherein the motor is mounted to the outer side surface of the light-shielding portion so as to press the surface of the motor against the light-shielding elastic member.  
See Harper et al. supra. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Melanson et al. with the teaching of Harper et al. to position the motor mounted an outer side surface of the light-shielding potion, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.  It would appear placing the motor to an outer side would benefit from reducing heat or vibration interference with the sample and/or sensor. 
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) & see MPEP 2144.07.  It would have been within the skill of the art to further modify Melanson et al. and select a well-known material, such as an elastic material, to construct the light-shielding member to seal the light as based upon the selection of a material for its suitability of intended use.

Regarding claims 4-7, modified Melanson et al. teach the apparatus:
4.	wherein the support member is provided so as to extend from a rotation shaft side to a position opposing a pressing portion (see Fig. 1C for example); 
5.	further comprising the cartridge (103), wherein: the cartridge comprises a chamber (325, 607) in which liquid is stored (¶ 0116), and a channel (604, 606) through which the liquid in the chamber is transferred from the chamber, the chamber is connected to the channel on the rotation shaft side, and the chamber comprises protrusions (495) that protrude toward the rotation shaft, and that are disposed on both sides which sandwich a connecting position at which the chamber connects to the channel (see Fig. 6 for example); 
6.	wherein the chamber comprises planar wall surfaces that are connected to the protrusions, respectively, and that are disposed on both sides (see a plurality 
7.	Further comprising the cartridge, wherein the cartridge comprises: a chamber comprising a projection that projects toward the rotation shaft, and a channel that is connected to the projection (see Fig. 6 for example).  

Claims 15 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson et al. (US 2015/0233916) in view of Takahashi (US 2005/0227274), and further in view of Williams et al. (US 2012/0171759).
Regarding claim 15, Melanson et al. do not explicitly teach the movement mechanism and the magnet are both disposed inside the dark space. 
Williams et al. teach an apparatus comprising: 
a support member (970) configured to support a cartridge (972, ¶ 0125); 
a motor (¶ 0227); 
a light receiver (e.g., detector 999 ¶ 0122, 0370) capable of receiving light (¶ 0253), wherein 
the cartridge supported by the support member and a light receiving surface of the light receiver are disposed inside an enclosed space surrounded by a light-shielding portion (see Fig. 3A for example);
wherein: the cartridge comprises: a chamber and a channel (see Fig. 12A for example), and the apparatus further comprises a magnet (1404, ¶ 0231); and 
comprising: a movement mechanism (e.g., magnetic separator 1400) configured to move the magnet relative to the cartridge (¶ 0231), wherein the movement mechanism and the magnet are both disposed inside the dark space (see Fig. 3A). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Melanson et al. with a magnet and a magnet movement mechanism, as taught by Williams et al. for a magnetic particle analysis (¶ 0227-0230).

Regarding 16, modified Melanson et al. teach the apparatus, wherein an outline of each of the motor and an apparatus body is rectangular in a planar view (see Fig. 1C for example), the motor is disposed such that a corner of the motor and a corner of the apparatus body are misaligned in the planar view (the claim is sufficiently broad to have properly read on Fig. 1C), and a light receiving unit that comprises the light receiver is disposed in a space between the motor and the corner of the apparatus body in the planar view (the claim is sufficiently broad to have properly read on Fig. 1C).

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson et al. (US 2015/0233916) in view of Takahashi (US 2005/0227274), and further in view of Clinton et al. (US 2011/0220777).
Regarding claim 17, modified Melanson et al. teach the chemiluminescence measurement apparatus of claim 1, comprising a ventilator (e.g., lid 102) capable of dissipating heat.  However, modified Melanson et al. do not explicitly teach a ventilator comprising a fan.
See Clinton et al. supra.


Regarding claims 18 & 19, further modified Melanson et al. teach:
18.	wherein the light-shielding housing further comprises: a first housing (i.e., side walls of the enclosure 101 in Fig. 1C) formed in the light shielding housing and configured to house a member disposed in the internal space formed by the light shielding housing, wherein the first housing projects toward a motor side of the light-shielding housing, and wherein the motor is disposed lateral to the first housing so as to form a space between the motor and the first housing (see Fig. 1C); and
19.	wherein the light-shielding housing further comprises a second housing (i.e., bottom wall of the enclosure 101 in Fig. 1C) formed in the light-shielding housing so as to form a space between the first housing and the second housing, wherein the motor is disposed between the first housing and the second housing, and the ventilator is disposed so as to oppose the space between the first housing and the second housing (see Fig. 1C).  

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive.

“Newly submitted claims 21 & 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 1 does not require: a reflector configured to allow light generated toward the light receiver, wherein a light receiving surface of the light receiver and the reflector are disposed inside the light-shielding portion (claim 21); a magnet configured to collect magnetic particles; at least one magnet moving motor configured to move the magnet, wherein a light receiving surface of the light receiver, the magnet and the at least one magnet moving motor are disposed inside the light-shielding portion (claim 22). Claim 21 can be used as a light reflector and claim 22 can be used as a magnet and magnet moving motor. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 21 & 22 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.”
See also Restriction Requirement 11/26/2019, specifically: 
“Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search 
Although Applicant’s representative may believe the Examiner failed to respond properly, Examiner’s responses were properly recorded in previous Office actions.  Further, as noted by the applicant’s Remarks, “claim 22 is slightly different in scope from claims 1 [...]” and for the reasons above, the Restriction is maintained.
In response to the Applicant’s argument that “Takahashi's disc presser cap 14 alone does not form a light-shielding housing with an internal space with darkness”, Examiner revised the rejection to clarify the Examiner’s position.  Takahashi teaches, among other things, a light-shielding housing (see annotated Fig. 2B) configured to surround the cartridge supported by the support member and a light receiving surface of the light receiver (see annotated Fig. 2B; see also Fig. 4), wherein the light-shielding housing forms a space (see annotated Fig. 2B; see also Fig. 4 & ¶ 0056) capable of providing such darkness (once the outer casing in Fig. 2B is closed, a dark space would form) as to stably detect chemiluminescence (¶ 0015, 0084).

    PNG
    media_image1.png
    859
    1115
    media_image1.png
    Greyscale

Regarding the limitation “the light-shielding portion forms a space having such darkness as to stably detect chemiluminescence” in claim 1, Harper et al. inherently teach the light-shielding portion forms a space having such darkness (see i.e., external body, light seal & hinged cover in Figs. 17-19) as to stably detect chemiluminescence (¶ 0015-0022, 0043-0044+).  In the event that the light-shielding portion forms a space having such darkness as to stably detect chemiluminescence is not shown with sufficient specificity, then it would have been obvious to one having ordinary skill in the art to provide a light sealed darkness space for a photon detector (e.g., optical detection light irradiating and receiving portion 17, optical detection unit 18; see also spectroscope 30, CCD line sensor 31) to be able to detect chemiluminescence (¶ 0015-0022, 0043-0044+) without light interference.
.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the device of Harper et al., with an outer casing, as taught by Takahashi, to make the device for analyzing a biological sample comprises a rotatable disk capable of controlling the rotation thereof, a portion for light detection disposed on the rotatable disk, a reagent holding. portion for holding a sample disposed on the rotatable disk, a channel capable of shifting the sample disposed on the rotatable disk to the portion for light detection via centrifugal force, an optical measuring unit for detecting a light emitted by the portion for light detection, and a display apparatus for displaying the state of the sample in the .  
In response to the Applicant’s arguments to claims 9 & 12, it would appear the Applicant misunderstood the Examiner’s action.  Dependent claims have been rejected with modified primary reference as set forth above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “In the rejection of dependent claim 12, the Office Action only relies on Harper's "outlet." Office Action, p.8. However, Harper never discloses an "outlet" of that any heat is ventilated out of the enclosure. [...]”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments to claims 17-19 have been considered but are moot in view of the new ground(s) of rejection.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798